                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 28, 2018
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RAUL GONZALEZ,                                §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 2:18-CV-220
                                              §
BRYAN GORDY, et al,                           §
                                              §
        Defendants.                           §

                OPINION AND ORDER DENYING PLAINTIFF’S
              THIRD MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff Raul Gonzalez, who is a prisoner in the Texas Department of Criminal

Justice, Criminal Institutions Division (TDCJ-CID) and is currently housed at the

Coffield Unit in Tennessee Colony, Texas, has filed this civil rights action. Pending

before the Court is Plaintiff’s Motion for Appointment of Counsel. (D.E. 9).

      Plaintiff’s allegations in this civil rights action arose in connection with his stay at

the Garza East Unit (GEU) in Beeville, Texas. Plaintiff claims that GEU officials used

excessive force against him and denied him emergency medical care. Plaintiff seeks

equitable and monetary relief.

      The undersigned has previously denied Plaintiff’s two motions seeking

appointment of counsel as premature because they were filed before the screening

process had been completed. (D.E. 12, 14). The screening process has since been

completed as the undersigned recently ordered service of Plaintiff’s complaint on the

defendants named in the original complaint. (D.E. 16).


1/3
       Plaintiff again seeks the appointment of counsel to assist him in the prosecution of

this case. (D.E. 17). In Bounds v. Smith, the Supreme Court held that a prisoner's

constitutional right of access to the courts requires that the access be meaningful; that is,

prison officials must provide pro se litigants with writing materials, access to the law

library, or other forms of legal assistance. Bounds v. Smith, 430 U.S. 817, 829 (1977).

There is, however, no constitutional right to appointment of counsel in civil rights cases.

Akasike v. Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994); Branch v. Cole, 686 F.2d 264,

266 (5th Cir. 1982). Furthermore, Bounds did not create a “free-standing right to a law

library or legal assistance.” Lewis v. Casey, 518 U.S. 343, 351 (1996). It is within the

court's discretion to appoint counsel, unless the case presents “exceptional

circumstances,” thus requiring the appointment. 28 U.S.C. § 1915(e)(1); Cupit v. Jones,

835 F.2d 82, 86 (5th Cir. 1987).

       A number of factors should be examined when determining whether to appoint

counsel. Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261-62 (5th Cir. 1986) (citing

Ulmer v. Chancellor, 691 F.2d 209 (5th Cir. 1982)). The first is the type and complexity

of the case. Id. Plaintiff’s civil rights claims do not present any complexities that are

unusual in prisoner actions.

       The second and third factors are whether the plaintiff is in a position to adequately

investigate and present his case. Id. Plaintiff has thus far demonstrated that he is able to

communicate adequately and file pleadings with the Court.

       The fourth factor which should be examined is whether the evidence will consist

in large part of conflicting testimony so as to require skill in the presentation of evidence
2/3
and in cross-examination. Id. Examination of this factor is premature because the case

has not yet been set for trial.

       Plaintiff has not shown that exceptional circumstances require the appointment of

counsel at this time. In addition, there is no indication that appointed counsel would aid

in the efficient and equitable disposition of the case. Plaintiff’s motion for appointment

of counsel (D.E. 17) is DENIED without prejudice at this time. This order will be sua

sponte reexamined as the case proceeds.

       ORDERED this 28th day of November, 2018.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




3/3
